Case: 14-11711    Date Filed: 07/21/2015    Page: 1 of 42


                                                                            [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 14-11711
                             ________________________

                         D.C. Docket No. 5:12-cv-00159-RH



DARRYL BRIAN BARWICK,

                                                      Petitioner - Appellant,

versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                                      Respondent - Appellee.

                             ________________________

                     Appeal from the United States District Court
                         for the Northern District of Florida
                           ________________________

                                    (July 21, 2015)

Before WILSON, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:

         Death-row inmate Darryl Brian Barwick appeals the denial of his petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2254 in the United States District
             Case: 14-11711     Date Filed: 07/21/2015   Page: 2 of 42


Court for the Northern District of Florida. For the following reasons, the district

court’s order denying Barwick’s petition for a writ of habeas corpus is affirmed.

                                         I.

      On the morning of March 31, 1986, Rebecca Wendt was sunbathing at her

Panama City apartment-complex pool until she returned to her apartment. Around

that time, another apartment-complex resident, Suzanna Capers, who also was

sunbathing by the pool, observed a man walking around the complex. Capers saw

the man she subsequently identified as Darryl Barwick walk towards Wendt’s

apartment and later from the apartment and into the woods.

      That evening, Rebecca Wendt’s sister, who was also her roommate, returned

home to find Rebecca’s body wrapped in a comforter. Investigators called to the

scene found bloody footprints and fingerprints throughout the apartment.

Rebecca’s bathing suit had been displaced, and an autopsy revealed thirty-seven

stab wounds to her upper body and several defensive wounds on her hands. The

medical examiner reported that death would have occurred within three to ten

minutes of the first stab wound. No evidence of sexual contact with the victim was

found, but criminal laboratory tests revealed a semen stain on the comforter

wrapped around the victim. Further testing indicated that the stain could have been

left by two percent of the population and that Barwick fell within that two percent.


                                         [2]
               Case: 14-11711      Date Filed: 07/21/2015      Page: 3 of 42


       When initially questioned, Barwick denied involvement in the murder. But

after he was arrested on April 15, 1986, Barwick made a full confession. Barwick

told investigators that after he had observed Rebecca sunbathing, he went home,

parked his car, got a knife, walked back to Rebecca’s apartment complex, walked

past her three times, and then followed her into her apartment. Barwick claimed

that when he entered Wendt’s apartment, he had only intended to steal something,

but when Rebecca resisted, he lost control and stabbed her, and continued to stab

her repeatedly as they struggled and fell to the floor.

       Barwick was then indicted on four counts: (1) first-degree murder; (2) armed

burglary; (3) attempted sexual battery; and (4) armed robbery. He was tried by a

jury and convicted on all counts. By a 9-3 vote, the jury recommended that

Barwick be put to death, and the judge subsequently sentenced Barwick to death.1

On appeal, however, the Florida Supreme Court reversed Barwick’s convictions

and sentences and remanded for a new trial. 2




       1
         The trial court sentenced Barwick to two life terms and one thirty-year term on the
noncapital offenses.
       2
         Barwick v. State, 547 So. 2d 612, 612 (Fla. 1989) (per curiam) (“Barwick I”) (holding
that Barwick, who is white, still had standing to object to peremptory challenges directed to
prospective black jurors on the ground that they were excluded solely because of their race).
                                                [3]
               Case: 14-11711       Date Filed: 07/21/2015      Page: 4 of 42


       On the third day of his second trial, a mistrial was declared, 3 and a new trial

commenced on July 6, 1992. Barwick was again convicted on all counts. This

time the jury unanimously recommended Barwick be put to death, and the judge so

sentenced him. The trial judge found six aggravators proven beyond a reasonable

doubt: (1) previous convictions of violent felonies of sexual battery with force

likely to cause death or great bodily harm and burglary of a dwelling with an

assault; (2) the murder was committed during an attempted sexual battery; (3) the

murder was committed to avoid arrest; (4) the murder was committed for

pecuniary gain; (5) the murder was especially heinous, atrocious, or cruel; and (6)

the murder was committed in a cold, calculated, and premeditated manner without

any pretense of moral justification. 4 The trial court found no statutory mitigation,

and despite recognizing that Barwick suffered abuse as a child and had some

mental deficiencies, it wrote in its sentencing order that there were no non-

statutory mitigating factors, either.           The Florida Supreme Court affirmed

Barwick’s convictions and death sentence. Barwick v. State, 660 So. 2d 685, 697

(Fla. 1995) (per curiam) (“Barwick II”). The United States Supreme Court denied

       3
        The trial judge promptly declared a mistrial after a prosecution witness testified that
Barwick had failed a polygraph.
       4
         The Florida Supreme Court struck the last aggravator on direct appeal, concluding that
the evidence suggested that Barwick had planned to rape, rob, and burglarize, but not murder the
victim. Nevertheless, it found that five aggravating factors remained against minimal mitigating
evidence, so the death sentence was not unreasonable. Barwick v. State, 660 So. 2d 685, 696-97
(Fla. 1995) (per curiam).
                                               [4]
             Case: 14-11711     Date Filed: 07/21/2015   Page: 5 of 42


certiorari on January 22, 1996.     Barwick v. Florida, 516 U.S. 1097 (1996)

(“Barwick III”).

      On March 17, 1997, Barwick filed an initial motion for post-conviction

relief in the state circuit court, and he amended the motion on August 26, 2002,

raising twenty-one claims in total. On December 4, 2003, the state circuit court

granted an evidentiary hearing on four of the claims, reserved ruling on one, and

summarily denied the remainder. In a second amended motion for postconviction

relief, Barwick realleged the same twenty-one claims and added two new claims.

The state circuit court issued an order denying Barwick’s motion on August 28,

2007. Barwick filed an appeal with the Florida Supreme Court. While that appeal

was pending, he also filed a petition for a writ of habeas corpus with the Florida

Supreme Court. On June 30, 2011, the Florida Supreme Court affirmed Barwick’s

conviction and death sentence and also denied his motion for a writ of habeas

corpus. Barwick v. State, 88 So. 3d 85 (Fla. 2011) (per curiam) (“Barwick IV”).

      On May 25, 2012, Barwick filed this federal habeas petition, raising seven

issues. The district court denied all of his claims but granted a certificate of

appealability (“COA”) as to one issue, and a member of this Court expanded the

COA to include four other claims, for a total of five claims: (1) whether Barwick’s

trial counsel rendered ineffective assistance related to mitigation evidence during

the penalty phase; (2) whether the district court erred in denying Barwick’s federal
                                        [5]
               Case: 14-11711   Date Filed: 07/21/2015   Page: 6 of 42


constitutional ineffective-assistance-of-trial-counsel (“IATC”) claim with respect

to the alleged failure of counsel to effectively challenge the guilt-phase testimony

of state witness Suzanna Capers, which the jury was instructed to consider at the

penalty phase; (3) whether the district court erred in denying Barwick’s federal

constitutional claim with respect to alleged violations of Giglio v. United States,

405 U.S. 150, 92 S. Ct. 763 (1972), by allegedly permitting Capers to testify

falsely and by emphasizing Capers’s allegedly incorrect statements to the jury; (4)

whether the district court erred in denying Barwick’s federal constitutional

challenge to the trial court’s rejection of Barwick’s childhood abuse as a mitigating

circumstance; and (5) whether the district court erred in denying Barwick’s federal

constitutional challenge to his execution as a “brain damaged, mentally impaired

individual.”

                                         II.

      When reviewing the denial of a habeas petition, the Court reviews de novo

questions of law and mixed questions of law and fact. LeCroy v. Sec’y, Fla. Dep’t

Corr., 421 F. 3d 1237, 1259 (11th Cir. 2005). It reviews findings of fact for clear

error. Id. Relief is warranted when the state court’s resolution of a claim “was

contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States,” or if the ruling

“was based on an unreasonable determination of the facts in light of the evidence
                                         [6]
                Case: 14-11711   Date Filed: 07/21/2015   Page: 7 of 42


presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1)-(2). We presume

a state court’s factual determinations to be correct, and the applicant bears the

burden of rebutting this presumption by clear and convincing evidence. 28 U.S.C.

§ 2254(e)(1).

                                         III.

A. Ineffective Assistance

      A person challenging a conviction based on ineffectiveness of counsel must

show both that his counsel provided deficient assistance and that prejudice

resulted. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064

(1984).   Deficient assistance means “counsel’s representation fell below an

objective standard of reasonableness.” Id. at 688, 104 S. Ct. at 2064. But a “wide

range” of performance meets the standard of “reasonableness,” and we apply a

“strong presumption” that counsel’s representation fell within that range. Id. at

689, 104 S. Ct. at 2065. Only when “counsel made errors so serious that counsel

was not functioning as the ‘counsel’ guaranteed . . . by the Sixth Amendment” is

counsel’s assistance deemed to be constitutionally “deficient.” Id. at 687, 104 S.

Ct. at 2064.

      Prejudice occurs when the challenger has shown “a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different.      A reasonable probability is a probability sufficient to
                                         [7]
              Case: 14-11711      Date Filed: 07/21/2015     Page: 8 of 42


undermine confidence in the outcome.” Id. at 694, 104 S. Ct. at 2068. So even

errors that have “some conceivable effect on the outcome of the proceeding” are

not enough to show prejudice. Id. at 693, 104 S. Ct. at 2067. Prejudice results

only when counsel’s errors were “so serious” that they deprived the defendant of a

“fair trial, a trial whose result is reliable.” Id. at 687, 104 S. Ct. at 2064.

       When an IATC claim is based upon a failure to present mitigating evidence,

we must consider “whether counsel reasonably investigated possible mitigating

factors and made a reasonable effort to present mitigating evidence to the

sentencing court.” Henyard v. McDonough, 459 F. 3d 1217, 1242 (11th Cir. 2006)

(per curiam). When mental health is at issue, counsel does not offer ineffective

assistance when it later becomes apparent that an expert who would have testified

more favorably than the expert who was actually called may have existed. See

Ward v. Hall, 592 F.3d 1144, 1173 (11th Cir. 2010) (“As we have held many times

before, ‘the mere fact a defendant can find, years after the fact, a mental health

expert who will testify favorably for him does not demonstrate that trial counsel

was ineffective for failing to produce that expert at trial.’” (quoting Davis v.

Singletary, 119 F.3d 1471, 1475 (11th Cir.1997))). When evaluating the claim, the

court must “consider ‘the totality of the available mitigation evidence—both that

adduced at trial, and the evidence adduced in the habeas proceeding’—and

‘reweig[h] it against the evidence in aggravation.’” Porter v. McCollum, 558 U.S.
                                            [8]
                 Case: 14-11711    Date Filed: 07/21/2015    Page: 9 of 42


30, 41, 130 S. Ct. 447, 453-54 (2009) (per curiam) (quoting Williams v. Taylor,

529 U.S. 362, 397-98, 120 S. Ct. 1495, 1515 (2000)).

      In short, under Strickland, “[e]ven under de novo review, the standard for

judging counsel’s representation is a most deferential one.” Harrington v. Richter,

562 U.S. 86, 105, 131 S. Ct. 770, 788 (2011). Moreover, the Supreme Court has

emphasized that the “Strickland standard must be applied with scrupulous care, lest

‘intrusive post-trial inquiry’ threaten the integrity of the very adversary process the

right to counsel is meant to serve.” Id. (quoting Strickland, 466 U.S. at 690, 104 S.

Ct. at 2066).

      And in a federal habeas proceeding, we must also apply deference to a state

court’s rejection of a Strickland claim. See id. Title 28, United States Code,

Section 2254(d), amended by the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”), Pub. L. No. 104-132, § 104, 110 Stat. 1214 (1996), sets forth

the statutory authority of federal courts to issue habeas corpus relief for persons in

state custody:

                An application for a writ of habeas corpus on behalf of a
                person in custody pursuant to the judgment of a State
                court shall not be granted with respect to any claim that
                was adjudicated on the merits in State court proceedings
                unless the adjudication of the claim—

                (1) resulted in a decision that was contrary to, or involved
                an unreasonable application of, clearly established

                                            [9]
             Case: 14-11711      Date Filed: 07/21/2015   Page: 10 of 42


             Federal law, as determined by the Supreme Court of the
             United States; or

             (2) resulted in a decision that was based on an
             unreasonable determination of the facts in light of the
             evidence presented in the State court proceeding.

      In applying this standard, the Supreme Court has explained that “even a

strong case for relief does not mean the state court’s contrary conclusion was

unreasonable.” Harrington, 562 U.S. at 102, 131 S. Ct. at 786. That is, when

evaluating a petitioner’s IATC habeas claim,

             [t]he pivotal question is whether the state court’s
             application of the Strickland standard was unreasonable.
             This is different from asking whether defense counsel’s
             performance fell below Strickland’s standard. Were that
             the inquiry, the analysis would be no different than if, for
             example, this Court were adjudicating a Strickland claim
             on direct review of a criminal conviction in a United
             States district court.

Id. at 101, 131 S. Ct. at 785.

      In short, “an unreasonable application of federal law is different from an

incorrect application of federal law.” Williams, 529 U.S. at 410, 120 S. Ct. at

1522. A state court’s determination that a claim lacks merit is reasonable so long

as “fairminded jurists could disagree” about whether the state court’s

determination was correct. Yarborough v. Alvarado, 541 U.S. 652, 664, 124 S. Ct.

2140, 2149 (2004). And “[t]he more general the rule, the more leeway courts have

in reaching outcomes in case-by-case determinations.”          Id.    Because “[t]he
                                         [10]
             Case: 14-11711     Date Filed: 07/21/2015   Page: 11 of 42


Strickland standard is a general one . . . the range of reasonable applications is

substantial.” Harrington, 562 U.S. at 105, 131 S. Ct. at 788. In sum, “a habeas

court must determine what arguments . . . supported . . . the state court’s decision .

. . [and] whether it is possible fairminded jurists could disagree [about whether]

those arguments . . . are inconsistent with the holding in a prior decision of [the

Supreme] Court.” Id. at 102, 131 S. Ct. at 786.

   1. The Mitigation Claim

      Barwick contends that he was denied effective representation at the penalty

phase because counsel allegedly failed to adequately present mitigating evidence.

Counsel presented seven mental-health experts and seven lay witnesses to detail

Barwick’s tragic home life, including years of sexual, physical, and mental abuse,

as well as to detail Barwick’s mental deficiencies, learning disabilities, and

psychological problems.       Nevertheless, Barwick argues that trial counsel’s

performance was deficient principally for two reasons: (1) counsel’s “kitchen sink

approach”—in which counsel presented several experts he knew would not be

helpful to Barwick’s case in an effort to make the defense appear more trustworthy

and forthright to the jury—undermined the proper functioning of the adversarial

process by presenting harmful testimony that reduced the collective reliability of

the testimony; and (2) counsel relied solely on the investigation conducted by the

attorney who represented Barwick in his first trial and failed to uncover additional
                                         [11]
             Case: 14-11711    Date Filed: 07/21/2015   Page: 12 of 42


mitigating evidence that another expert proffered during the post-conviction

proceeding. The Florida Supreme Court rejected both of these arguments because

Barwick failed to show either deficient performance or prejudice under Strickland.

We affirm the district court’s denial of Barwick’s penalty-phase IATC claim based

on his failure to show prejudice without deciding if trial counsel’s conduct was

deficient. See Strickland, 466 U.S. at 697, 104 S. Ct. at 2069 (“[T]here is no

reason for a court deciding an ineffective assistance claim to . . . address both

components of the inquiry if the defendant makes an insufficient showing on

one.”). On this record, we cannot say that the Florida Supreme Court engaged in

an unreasonable application of federal law.

                                         a.

      To explain the basis for our decision, we first review the evidence with

respect to both of Barwick’s arguments. We begin by summarizing the testimony

of the three experts in particular who Barwick asserts counsel should not have

presented: Drs. Annis, McClaren, and Warriner.

      Dr. Lawrence Annis, a clinical psychologist, testified that he examined

Barwick twice in 1986, pursuant to court order. Dr. Annis described various

psychological tests that he administered to Barwick, which revealed that Barwick

exhibited overall normal intelligence but showed better motor skills than verbal

skills. Dr. Annis further testified that although Barwick did not seem to be bipolar
                                        [12]
               Case: 14-11711       Date Filed: 07/21/2015       Page: 13 of 42


or schizophrenic, he did appear to be “seeing the world differently from the way

normal people would see it,” and he was more sad and anxious than the typical

inmate Dr. Annis examined.             Additionally, Dr. Annis testified that Barwick

exhibited a lot of resentment and anger, which might have resulted from physical

abuse he endured as a child at the hands of his father, and that Barwick “showed

many of the signs” of a “mentally disordered sex offender.” 5                    Despite these

findings, Dr. Annis testified that, in his opinion, Barwick was not insane, nor did

he suffer from any mental disease or defect but that he did meet the criteria for an

antisocial personality diagnosis, although Dr. Annis did not officially diagnose

Barwick with this condition.

       Dr. Harry McClaren, a psychologist specializing in forensic psychology,

also testified that he examined Barwick pursuant to a court order in 1986. Dr.

McClaren administered several psychological tests on Barwick, one of which

revealed that Barwick’s overall intelligence was in the normal range but that his

verbal intelligence was below average.              Dr. McClaren testified that Barwick

exhibited “a degree of brain dysfunction” and that Barwick “had difficulties in the

sexual area . . . [which] were related to what happened in this homicide.”

       5
           Dr. Annis testified that “mentally disordered sex offender” is not a medical or
psychological term but a legal term that was adopted by the Florida Legislature (and other
states), to determine whether to enroll criminal defendants in sex-offender treatment programs.
It appears that although Barwick might have qualified for treatment, the fact that he did not seem
interested in therapy impacted Dr. Annis’s decision not to recommend him for the program.
                                              [13]
             Case: 14-11711    Date Filed: 07/21/2015   Page: 14 of 42


Furthermore, as part of his examination and assessment, Dr. McClaren testified

that he spoke with several members of Barwick’s family, including his mother, a

sister, and a brother, as well as Barwick’s girlfriend, and other people who had

interacted with Barwick; in short, Dr. McClaren testified that he did “everything

[he] could to understand [Barwick.]” These discussions and his review of other

written materials revealed that Barwick’s father had abused Barwick as a child, and

Dr. McClaren told the jury that this abuse “certainly” could have contributed to

Barwick’s sexual difficulties. Dr. McClaren stated that he did not believe that

Barwick was insane because that conclusion could be drawn only if any mental

disease or defect that Barwick had been suffering from was so severe that it

rendered him incapable of appreciating right from wrong or conforming his

conduct to the law, which Dr. McClaren did not believe to be the case. Nor did Dr.

McClaren believe that Barwick was operating under the influence of extreme

mental or emotional disturbance at the time of the offense. Finally, Dr. McClaren

testified that Barwick exhibited the criteria of a mentally disordered sex offender

and that he had diagnosed Barwick with an antisocial personality disorder.

      Dr. Clell Warriner, a clinical psychologist, testified that he first evaluated

Barwick in 1980, when Barwick was just thirteen years old, at the request of an

attorney defending Barwick on juvenile charges. By that time, Dr. Warriner told

the jury, Barwick had already exposed himself to a girl, had hit another girl after
                                       [14]
               Case: 14-11711        Date Filed: 07/21/2015        Page: 15 of 42


she had called him a name, and had touched a third woman inappropriately. These

prior instances of sexual misconduct may have been inadmissible if offered by the

government. 6 Dr. Warriner further testified that he examined Barwick for a second

time three years later, in 1983, this time at the request of an attorney representing

Barwick on sexual-battery charges. Although when Dr. Warriner first evaluated

Barwick he thought that Barwick could be rehabilitated, Dr. Warriner testified that

after having evaluated Barwick a second time, he concluded that Barwick was a

psychopathic sexual deviant who was extraordinarily dangerous and incapable of

being rehabilitated. Dr. Warriner reached this same conclusion when he examined

Barwick for a third time, this time in connection with the crime at issue in this

habeas petition. Finally, Dr. Warriner speculated that there were likely other

episodes of escalating sexual violence for which Barwick was not caught.




       6
          Notably, however, the expert that Barwick would have preferred to have been
presented, Dr. Eisenstein, see infra at 16-19, testified at the post-conviction proceeding that
Barwick did not suffer from an antisocial personalty disorder at least in part because Barwick did
not exhibit a pattern of antisocial behavior, and such a pattern is usually necessary to make such
a diagnosis. On cross-examination, however, the government questioned Dr. Eisenstein about
the prior episodes to which Dr. Warriner testified to refute Dr. Eisenstein’s testimony that
Barwick had not exhibited a pattern of behavior sufficient to justify an antisocial-personality-
disorder diagnosis. So, while these incidents of prior sexual misconduct might have been
inadmissible if elicited by the state on direct examination, it is possible that the jury still would
have become aware of them during the proceedings.
                                                [15]
               Case: 14-11711        Date Filed: 07/21/2015       Page: 16 of 42


       Relevant to Barwick’s second argument—that counsel merely relied on the

investigation conducted by Barwick’s counsel during his first trial 7 and should

have been able to find an expert to testify more favorably than the experts that he

did present—is the testimony of Dr. Hyman Eisenstein, proffered at his post-

conviction hearing. Because it is important to understanding our determination

today, we summarize Dr. Eisenstein’s testimony in some detail.

       Dr. Eisenstein first stated that he had testified in dozens of criminal cases in

both state and federal court in Florida but noted that he had always testified for the

defense. 8 He explained that he evaluated Barwick in 2000 and again in 2002—

fourteen and sixteen years after the commission of the crime, during which time

Barwick had been incarcerated—and administered numerous psychological tests to

Barwick. Based on his examination, Dr. Eisenstein found that Barwick exhibited

slightly below-normal intelligence and stronger non-verbal than verbal

intelligence. He opined that the difference in these intelligence measures probably

informed Dr. McClaren’s conclusion that Barwick exhibited some brain


       7
           Counsel, however, did not solely rely on Barwick’s counsel’s investigation during his
first trial. Counsel appointed Dr. Walker, a psychiatrist, who had not previously evaluated
Barwick, to evaluate Barwick in advance of his third trial and presented this expert to testify
during the penalty phase.
       8
          In contrast, Dr. Annis, for instance, stated that he had testified numerous times for both
the state and for the defense in these types of proceedings because a “psychologist that got a
reputation of being primarily [sic] defense or prosecution witness would soon find that judges
weren’t going to be sending them court orders to do evaluations.”
                                                 [16]
             Case: 14-11711     Date Filed: 07/21/2015   Page: 17 of 42


dysfunction. In addition, Dr. Eisenstein expressed his belief that Barwick suffered

from physical brain damage, particularly in the left temporal region. Overall, Dr.

Eisenstein testified that the results of these tests were consistent with the findings

of the experts who had previously testified, including Drs. Annis and McClaren.

      Besides testing, Dr. Eisenstein spoke with members of Barwick’s family,

including two brothers, two sisters, and his mother. Dr. Eisenstein described the

physical abuse that Barwick and his siblings suffered at the hands of their father,

the sexually charged and abnormal nature of the Barwick household, and the

emotional abuse that the Barwick children endured as a result of name-calling by

Barwick’s father. Because of Barwick’s mental deficiencies, Dr. Eisenstein opined

that Barwick was subjected to additional emotional abuse and was more vulnerable

to the abuse that he received than his brothers.

      Based on Dr. Eisenstein’s examination and review of available information,

he diagnosed Barwick with intermittent explosive disorder. According to Dr.

Eisenstein, this diagnosis made applicable to Barwick the statutory mitigator that

the defendant could not substantially conform his conduct to the requirements of

the law. Dr. Eisenstein also testified that he believed Barwick qualified for the

extreme-emotional-distress statutory mitigator because “somebody with normal

emotional and mental functioning would not commit such acts,” and “only . . . the

extreme form of the emotional or mental impairment . . . could explain . . . what
                                         [17]
             Case: 14-11711    Date Filed: 07/21/2015   Page: 18 of 42


happened.” Also, although Barwick was actually nineteen years old at the time

that he committed the crime in this case, Dr. Eisenstein testified that he believed

that Barwick was actually “functioning at an early-adolescence stage,” somewhere

between the ages of 11 and 14, at the time.

      On cross-examination, Dr. Eisenstein admitted that he had not asked

Barwick several questions regarding what Barwick remembered about the events

leading up to the murder, despite earlier testimony that he had tried to collect as

much information as possible to understand why Barwick committed the murder.

Dr. Eisenstein also conceded that he had not reviewed Barwick’s trial testimony

and the confession that Barwick had given police regarding why he committed the

attack. Moreover, although the trial transcript revealed that Barwick had told his

brothers that he killed Rebecca because she had seen his face and he did not want

to go back to prison, Dr. Eisenstein did not ask Barwick’s brothers about this

conversation. During cross-examination, Dr. Eisenstein also acknowledged that he

had not reviewed a report prepared by a neurologist who had administered an

electroencephalogram (EEG) on Barwick in 1986, which showed that although

there was “some slowing” in Barwick’s brain, it was a “normal neurologic

evaluation.” Finally, although Dr. Eisenstein believed that Barwick exhibited four

of the seven criteria that inform whether an individual suffers from an antisocial


                                        [18]
               Case: 14-11711        Date Filed: 07/21/2015        Page: 19 of 42


personality disorder, and the presence of only three criteria is necessary to make

such a diagnosis, Dr. Eisenstein declined to diagnose Barwick with the disorder.

                                                 b.

       Turning to the arguments that Barwick advances in this habeas petition, we

make a few observations. First, we note that both Drs. Annis and McClaren had

testified for the government at both the guilt and penalty phases in Barwick’s first

trial, and the record indicates that the state would have called at least Dr. McClaren

if Barwick’s counsel had not. Accordingly, the testimony that Barwick was not

insane because he did not suffer from a mental disease or defect sufficient to make

this diagnosis, that he knew right from wrong, and that he was not under the

influence of extreme mental or emotional disturbance, to which Barwick takes

most offense, most likely still would have been presented, and therefore would not

have been avoided even if Barwick’s counsel had not called these witnesses. 9

       We also note that Drs. Annis, McClaren and Warriner testified similarly in

many respects to the other experts that counsel called, as well as to Dr. Eisenstein,

Barwick’s preferred expert. For instance, Drs. Annis’s and McClaren’s findings

regarding Barwick’s intelligence were consistent with those of Dr. Eisenstein.

Similarly, Drs. Annis, McClaren and Eisenstein, as well as several other experts,

       9
          Dr. Warriner, on the other hand, did not testify during Barwick’s first trial, and he was
not on the government’s witness list at Barwick’s third trial, but counsel still decided to call him,
as part of counsel’s strategy to try to earn the defense points with the jury for being forthright.
                                                  [19]
               Case: 14-11711        Date Filed: 07/21/2015       Page: 20 of 42


discussed the abuse that Barwick suffered, which was extensively detailed by the

lay witnesses whom Barwick’s counsel presented, and each of these experts

testified that the abuse could have contributed to Barwick’s actions. Barwick took

special offense to Dr. Warriner’s testimony that Barwick was a psychopathic

sexual deviant and that he could not be rehabilitated, but similar testimony was

also proffered by two other experts: Dr. Walker and James Beller, a clinical

psychologist—neither of whose testimony he challenges.

       Furthermore, although Barwick contends that this portion of Dr. Warriner’s

testimony was harmful and led the jury to conclude that the death penalty was the

most appropriate sentence, the same testimony arguably could have supported a

finding that Barwick was unable to conform his conduct to the law, that he suffered

from a mental disease or defect, or that he was under the influence of extreme

mental or emotional disturbance.10 Likewise, despite Barwick’s characterization of



       10
          Although we do not ultimately rule under Strickland’s performance prong on counsel’s
decision to present Dr. Warriner’s testimony, we do express some concern regarding counsel’s
strategy. Counsel’s decision to put Dr. Warriner on the stand may have allowed for the
admission of otherwise-inadmissible evidence, and it appeared to place another unfavorable
opinion of Barwick before the jury. Cf. Powell v. Alabama, 287 U.S. 45, 69, 53 S. Ct. 55, 64
(1932) (noting that due process requires a criminal defendant to be provided with counsel in part
so that he will not be convicted “upon incompetent evidence, or evidence irrelevant to the issue
or otherwise inadmissible”); Smith v. Murray, 477 U.S. 527, 554-55, 106 S. Ct. 2661, 2677
(1986) (Stevens, J., dissenting) (stating that the introduction of highly prejudicial, inadmissible
evidence at a capital sentencing proceeding undermines the validity of the proceeding and
violates the Eighth Amendment); but cf. id. at 538, 106 S. Ct. at 2668 (Majority opinion)
(concluding that inadmissible evidence does not result in a miscarriage of justice sufficient to
overcome the procedural default of such a claim when the error did not preclude “the
                                                [20]
              Case: 14-11711      Date Filed: 07/21/2015      Page: 21 of 42


Dr. Eisenstein’s testimony, Dr. Eisenstein’s explicit finding that Barwick could not

conform his actions to the law could have also have led the jury to believe that

Barwick would not have been able to conform his actions to the law if he were

sentenced to prison and eventually released and that a death-penalty sentence was

appropriate. It is difficult to predict the manner in which a judge and jury will

construe mental-health issues and their impact on a defendant’s behavior;

sometimes such evidence will be viewed as mitigating, and other times it may be

construed as damaging. Cf., Suggs v. McNeil, 609 F.3d 1218, 1231 (11th Cir.

2010) (pointing out that the use of many different types of evidence at the penalty

phase of a capital case is a double-edged sword).          Although it is clear from the

unanimous jury recommendation that Barwick’s counsel’s mitigation strategy

failed, we remain mindful of the Supreme Court’s warning that hindsight should

not affect our interpretation of counsel’s performance. Strickland, 466 U.S. at 689,

104 S. Ct. at 2065.




development of true facts nor resulted in the admission of false ones”). We nevertheless
recognize that the permissible range of counsel performance is wide because it is “all too
tempting . . . to second-guess counsel’s assistance after conviction or adverse sentence.”
Strickland, 466 U.S. at 689, 104 S. Ct. at 2065. Although unsuccessful, it seems as though
counsel might have elicited Dr. Warriner’s testimony in an attempt to establish that, “[t]he
Capital Felony was committed while the Defendant was under the influence of extreme mental or
emotional disturbance,” a statutory mitigating circumstance. See State v. Barwick, No. 86-940
(Fla. 14th Cir. Ct. Aug. 4, 1992) (Sentencing Order) (“Although there was testimony that the
defendant was a psychopathic sexual deviant . . . . the expert testimony when considered as a
whole does not establish this as a significant mitigating circumstance.”).
                                                [21]
             Case: 14-11711    Date Filed: 07/21/2015   Page: 22 of 42


      Finally, a review of the mitigation testimony offered by the experts called by

defense counsel reveals that it was not as inconsistent as Barwick suggests. All of

the testimony elicited tells the same basic story: Barwick suffered substantial abuse

as a child, this abuse affected his mental state, and Barwick’s impaired and

abnormal mental state contributed to the crime that he eventually committed.

Usually, habeas relief will not be provided under these circumstances. See Holsey

v. Warden, Ga. Diagnostic Prison, 694 F.3d 1230, 1266 (11th Cir. 2012).

      But even if we were to find a Strickland violation based upon the record

before us, at this point in the proceedings, that is not enough for Barwick to

prevail. Now our role is limited to considering whether the Florida Supreme

Court’s conclusion that there was not a Strickland violation was reasonable. See

Harrington, 562 U.S. at 101, 131 S. Ct. at 785. Stated another way, our job is to

determine whether “fairminded jurists could disagree” as to whether the Florida

Supreme Court’s conclusion was correct, and we are prohibited from upsetting the

Florida Supreme Court’s ruling so long as that ruling is debatable.              See

Yarborough, 541 U.S. at 664, 124 S. Ct. at 2149. In this case, it is, so, as the

district court concluded, Barwick’s habeas petition must be denied.

      In its decision denying Barwick’s ineffective-assistance-of-trial-counsel

claim, the Florida Supreme Court first summarized the testimony proffered by all

seven mental-health experts and all seven lay witnesses called by Barwick’s
                                        [22]
               Case: 14-11711       Date Filed: 07/21/2015       Page: 23 of 42


counsel at the penalty phase. See Barwick IV, 88 So. 3d at 96-99. The Florida

Supreme Court also evaluated and compared that evidence to the testimony of Dr.

Eisenstein.     Id. at 100.       It highlighted two main differences between Dr.

Eisenstein’s testimony and that of the experts presented at trial: (1) Dr. Eisenstein,

unlike the trial experts, found the presence of two statutory mitigators (i.e., that

Barwick acted under influence of extreme mental or emotional disturbance, and

that his capacity to conform his conduct to the requirements of the law was

substantially impaired); and (2) Dr. Eisenstein disagreed with the defense experts

who in fact diagnosed Barwick with an antisocial personality disorder. Barwick

IV, 88 So. 3d at 100. 11

       In rejecting Barwick’s penalty-phase IATC claim, the Florida Supreme

Court stated that it “has consistently rejected the proposition that trial counsel’s

performance is deficient simply because a defendant finds an expert, in

postconviction proceedings, that will testify more favorably for him.” Id. It also

explained that Barwick was not prejudiced by counsel’s conduct. Id. (“The fact

that some testimony proved to be unfavorable to Barwick does not undermine our

confidence in the verdict.”); see id. at 94 (when setting forth the standard to

establish a Strickland violation, stating that “[a] court considering a claim of

       11
          There were other differences between Dr. Eisenstein’s testimony and that of the other
experts, most notably that Barwick was functioning at an early-adolescence stage at the time of
the murder.
                                              [23]
                Case: 14-11711    Date Filed: 07/21/2015     Page: 24 of 42


ineffectiveness of counsel need not make a specific ruling on the performance

component of the test when it is clear that the prejudice component is not

satisfied”).

       Evaluating this ruling under AEDPA’s deferential standard, we must affirm

the denial of Barwick’s petition for habeas corpus relief. For one thing, Barwick’s

arguments here concern mitigation, not aggravation; accordingly, the five

aggravating factors found to support the death-penalty sentence would remain,

even if counsel had not presented the testimony of Drs. Annis, McClaren and

Warriner.      And even though Dr. Eisenstein testified to the presence of two

statutory      mitigating   circumstances    and   another     nonstatutory   mitigating

circumstance, the Supreme Court has explained that “[t]he sentencer . . . may

determine the weight to be given relevant mitigating evidence.”               Eddings v.

Oklahoma, 455 U.S. 104, 114-15, 102 S. Ct. 869, 877 (1982). In weighing the

aggravating evidence against the mitigating testimony of Dr. Eisenstein, the

Florida Supreme Court identified perceived shortcomings related to Dr.

Eisenstein’s testimony, including Dr. Eisenstein’s failure to review (1) Barwick’s

confession to the police, (2) Barwick’s confession to his brothers and his father,

and (3) the police and sentencing reports pertaining to Barwick’s prior rape case.

Based on these alleged deficiencies, the Florida Supreme Court reasoned that the

government might have been able to create doubt as to the reliability of Dr.
                                            [24]
             Case: 14-11711    Date Filed: 07/21/2015   Page: 25 of 42


Eisenstein’s professional opinion, had he testified. See Barwick IV, 88 So. 3d at

100. In addition, the record shows that Dr. Eisenstein has previously testified for

the defense only. For these reasons, we cannot conclude there is a reasonable

probability that the jury would have afforded Dr. Eisenstein’s testimony much, if

any, weight—at least not sufficient to undermine our confidence in the outcome.

      Based upon the events and facts of this case, the fact that the aggravating

circumstances would have still greatly outweighed any mitigating circumstances,

and a unanimous jury recommendation, we cannot say that the Florida Supreme

Court was unreasonable when it determined that its confidence in the sentence

imposed was not undermined by any alleged deficient performance by Barwick’s

counsel.

   2. Failure-to-Impeach Claim

      Next, Barwick contends that counsel rendered ineffective assistance at the

guilt phase of his trial when he failed to impeach state witness Suzanna Capers.

At trial, Capers had testified that when she observed Barwick, she felt suspicious,

worried and uneasy:

            And I saw him a couple of times, two or three or four
            times and I started getting suspicious, I never saw him
            come back around until later, a little while later he was
            walking in front where I was straight ahead of him and he
            stood there and he just kind of started and I thought, here
            I am laying out and by myself and I started getting a little
            worried and he just stood there and stared at me and then
                                        [25]
            Case: 14-11711     Date Filed: 07/21/2015   Page: 26 of 42


            he started pointing, he pointed at me, he pointed like this,
            toward her apartment where he was standing and he did it
            a few times, this [g]esture (indicating) and then I started
            getting suspicious, really started feeling uneasy and then
            he turned around and walked back toward her apartment
            and I was relieved that he wasn’t standing there staring at
            me anymore.

      Shortly after the murder, though, Capers had provided the following

deposition testimony:

            A. . . . [H]e did a gesture, I mean, not toward me but he
            did like this. He pointed this way to his left, then he
            pointed to his right, just like that.

            Q. He did?

            A. Yeah. It’s like he didn’t, like he couldn’t make up his
            mind which way he wanted to go. And he saw that I saw
            him and like got embarrassed that I saw him looking at
            me. And so then he started going toward Russ Lake
            Drive.
                                     ***
            Mr. Harper: Let me interrupt here just to ask a question.
            When he was standing there pointing one way with one
            finger and the other way with the other finger, was he
            doing that more or less to himself, in your opinion, or
            was he looking at you and doing it while you were
            watching him –

            A. It was kind of like, you know how you will stand
            there telling you to do something to yourself, that’s like
            what he was doing.

            Mr. Harper: So it looked like he was talking to himself?

            A. Yeah, talking to himself, yeah.

                                        [26]
             Case: 14-11711      Date Filed: 07/21/2015   Page: 27 of 42


             Mr. Harper: He wasn’t making any gestures to you or for
             your benefit?

             A. No. That’s not what I saw. He just looked like an
             innocent person to me, I mean he just didn’t – looked like
             he was just looking at a girl laying out, you know what I
             mean?

      And she testified at his first trial as follows:

             . . . I was reading and I just so happened to look up and I
             saw him standing there staring at me and I just looked up
             and, like, he might have gotten embarrassed or I caught
             him looking at me and he pointed like this, (Indicating),
             and pointed this way in two different directions.
             ***
             Q. Was there any kind of menacing gesture toward you?

             A. No, sir – well, he just pointed like this, (Indicating).

             Q. You didn’t know what that meant?

             A. No, sir. I thought it was kind of odd. You know, I
             thought he just stopped and looked, you know; I didn’t
             think nothing of it at the time.

      Based on these excerpts, Barwick argues that Capers’s testimony at his third

trial was inconsistent with her previous testimony and that his trial counsel should

have attempted to impeach her testimony.           Moreover, he complains that the

prosecution relied on Capers’s more damaging statements during its closing

argument in the guilt phase of his third trial. The prosecutor stated,

             [Barwick] sees the bathing suit clad young lady, 24 years
             old. Obviously decent looking, nice looking. On his way
             back, . . . he sees her. . . . He then plans, I’m going back
                                          [27]
               Case: 14-11711       Date Filed: 07/21/2015       Page: 28 of 42


               there. He goes back, goes back to the very same spot.
               He then eyes two women who are sunbathing as if to
               select his victim. [¶] Both of them in bathing suits,
               sunbathing. . . . [H]e could have certainly picked the
               unoccupied dwellings to commit a burglary if he just
               wanted to steal something. [¶] . . . Suzanne Capers or
               Rebecca Wendt. . . . [W]hat did Suzanne Capers tell you.
               He stared at me and I got this eerie feeling. It was
               spooky, it was strange, it was creepy. That’s evidence
               you can take into consideration as to how he was staring,
               selecting.

       Because the jury was instructed to consider evidence it heard during both the

guilt and penalty phases when deciding on its advisory sentence, Barwick contends

that the jury erroneously viewed as aggravating evidence a portrayal of him as a

“stalking, lurking predator who evaluated possible victims before deliberately

selecting one.” 12

       As with his previous IATC claim, to succeed, Barwick needs to show not

only that his counsel rendered ineffective assistance under Strickland, but also that

the Florida Supreme Court’s conclusion that counsel was not ineffective was

contrary to or an unreasonable application of clearly established Federal law as

determined by the Supreme Court, or that its decision resulted from an




       12
         Florida’s capital sentencing statute limits the aggravating circumstances a sentencer
may consider to those enumerated in the statute. Fla. Stat. § 921.141(5). As a matter of Florida
law,“nonstatutory aggravating circumstances are not permitted in the sentencing evaluation
process.” Oyola v. State, 158 So. 3d 504, 509 (Fla. 2015) (per curiam).
                                                [28]
             Case: 14-11711    Date Filed: 07/21/2015   Page: 29 of 42


unreasonable determination of the facts in light of the evidence presented at trial.

See 28 U.S.C. § 2254(d). Barwick cannot carry this heavy burden.

      The Florida Supreme Court denied Barwick’s IATC claim for failure to

impeach Capers because it found that Barwick could not show prejudice. See

Barwick IV, 88 So. 3d at 96. Specifically, the court said, “Barwick’s claim as it

relates to the penalty phase of trial also is without merit; the jury returned a

unanimous verdict recommending a death sentence, and there exist five valid

aggravating circumstances, with minimal mitigating evidence, supporting the

sentence.” Id.

      Thus, the lack of prejudice related to any alleged deficient performance due

to the failure of counsel to cross-examine Capers formed the basis for the Florida

Supreme Court’s ruling, and we are required to pay deference to this determination

under 28 U.S.C. § 2254(d). Capers’s testimony was at most tangentially related to

one aggravating circumstance.      To the extent Capers’s testimony constituted

nonstatutory aggravation, there is no reasonable probability that its omission would

have changed the outcome of the penalty phase given the unanimous jury verdict

for death, five valid and weighty aggravating circumstances, and minimal

mitigating evidence supporting the sentence.       It would have barely changed

Barwick’s sentencing profile. Under these circumstances, we cannot say that the

Florida Supreme Court unreasonably applied Strickland’s prejudice prong when it
                                        [29]
             Case: 14-11711     Date Filed: 07/21/2015    Page: 30 of 42


determined that counsel’s failure to cross-examine Capers did not prejudice

Barwick.

   B. Giglio Claim based on Suzanna Capers’s Testimony

      The Supreme Court has made clear that “deliberate deception of a court and

jurors by the presentation of known false evidence is incompatible with

rudimentary demands of justice.”       Giglio, 405 U.S. at 153, 92 S. Ct. at 766

(citation and quotation marks omitted). Thus, when the prosecution engages in

these acts, it may form a basis for either overturning a conviction or sentence. The

Florida Supreme Court accurately set forth the rules of law and standards of review

that govern the consideration of a Giglio claim as follows:

             To demonstrate a Giglio violation, a defendant must
             prove that (1) the prosecutor presented or failed to correct
             false testimony; (2) the prosecutor knew the testimony
             was false; and (3) the false evidence was material.
             Taylor v. State, 62 So. 3d 1101 (Fla. 2011); Guzman v.
             State, 941 So. 2d 1045, 1050 (Fla. 2006). “Once the first
             two prongs are established, the false evidence is deemed
             material if there is any reasonable possibility that it could
             have affected the jury’s verdict.” Davis v. State, 26 So.
             3d 519, 532 (Fla. 2009), cert. denied, [561] U.S. [1029],
             130 S. Ct. 3509, 177 L. Ed. 2d 1097 (2010). A Giglio
             claim also presents a mixed question of law and fact, and
             a reviewing court will defer to the lower court’s factual
             findings if they are supported by competent, substantial
             evidence, but will review the court’s application of law to
             facts de novo. Sochor v. State, 883 So. 2d 766, 785 (Fla.
             2004).

Barwick IV, 88 So. 3d at 103.
                                         [30]
               Case: 14-11711      Date Filed: 07/21/2015       Page: 31 of 42


       Barwick argues that the prosecutor violated Giglio because he knew that the

testimony he elicited from Capers and emphasized at closing at Barwick’s third

trial was allegedly false in that it differed from the testimony she gave at Barwick’s

first trial and in a deposition she gave nearer in time to the murder. Barwick

contends the testimony was material “because the jury did not hear the witness say

she had seen an innocent man walking around the complex, mumbling to himself,

but instead that she saw a suspicious man who was trying to indicate something to

Capers or frighten her in some way.” Id. at 105.

       The Florida Supreme Court found that Barwick failed to prove that Capers’s

testimony was false. It stated, “Barwick does not demonstrate that the witness's

testimony as to the facts she observed has changed, only that Ms. Capers’s

interpretation of those facts differed between her 1986 and 1992 testimony.” Id.

Under the deferential § 2254(d) standard, we cannot say that the Florida Supreme

Court’s finding that the statements were not false, nor could they be, because they

did not concern objective facts that were either true or not true, but rather

subjective opinions that may have evolved, 13 is “contrary to” or “an unreasonable



       13
          We note that the Florida circuit court granted Barwick an evidentiary hearing in order
to develop this claim. The state court then made a factual finding that Barwick had failed to
carry his burden of establishing that Capers’s testimony was false. This factual assessment is
reasonably supported by the record. And as amended by AEDPA, § 2254(e)(1) provides that “a
determination of a factual issue made by a State court shall be presumed to be correct. The
applicant shall have the burden of rebutting the presumption of correctness by clear and
                                              [31]
               Case: 14-11711        Date Filed: 07/21/2015       Page: 32 of 42


application of Federal law,” or an “unreasonable determination of the facts in light

of the evidence presented.” See 28 U.S.C. § 2254(d)(1)-(2).

   C. Claim Regarding the Rejection of Childhood Abuse as a Mitigating Factor

       Barwick also claims that the sentencing judge improperly failed to consider

nonstatutory mitigating evidence presented at the penalty phase related to the child

abuse that he suffered. A capital sentencer must consider and give effect to

mitigation evidence that is presented. See Eddings, 455 U.S. at 114-15, 102 S. Ct.

at 876-77. As the Supreme Court has stated,

               Just as the State may not by statute preclude the
               sentencer from considering any mitigating factor, neither
               may the sentencer refuse to consider, as a matter of law,
               any relevant mitigating evidence. . . . The sentencer, and
               the Court of Criminal Appeals on review, may determine
               the weight to be given relevant mitigating evidence. But
               they may not give it no weight by excluding such
               evidence from their consideration.




convincing evidence.” 28 U.S.C. 2254(e)(1). We cannot say that Barwick’s allegations about
the inconsistencies between Capers’s statements prove by “clear and convincing evidence” that
her testimony at his third trial was false.
        Moreover, even if we disagreed and found that Capers’s testimony was false, that is
merely the first of the three Giglio prongs that Barwick must satisfy. At the evidentiary hearing,
Barwick did not call Suzanna Capers to testify but instead relied upon the testimony of Assistant
State Attorney Alton Paulk, who prosecuted Barwick. Paulk testified that while he recognized
that there were some differences in the statements made by Capers, he did not perceive any of
the statements as false but instead attributed the differences to Capers’s impressions of the events
changing over time. This testimony goes directly to the heart of the second Giglio prong: that
the prosecutor knowingly have offered false testimony or failed to correct testimony subsequently
known to be false. Again, this is a factual determination entitled to deference.
                                                 [32]
             Case: 14-11711    Date Filed: 07/21/2015   Page: 33 of 42


Id. at 114-15, 102 S. Ct. at 876-77 (emphasis added; original emphasis omitted).

      To support his claim, Barwick relies on a portion of the sentencing order that

states, “The court does not find in this case that the abuse received by the

defendant as a child is a mitigating circumstance.” The Florida Supreme Court

found on direct appeal, however, when the sentencing order is read in context, it is

clear that the judge did in fact consider the abuse that Barwick endured as a child,

satisfying Eddings’s requirement.     See Barwick II, 660 So. 2d at 696.        The

sentencing order states,

             The Court is obliged to consider any other mitigating
             circumstances that are relevant in determining the
             fairness of a life or death sentence and the Court has
             considered those factors which are set forth as follows:

             1. The evidence establishes that the defendant was
                abused as a child by his father and grew up in a
                dysfunctional family. The evidence also established
                that the defendant’s siblings were likewise abused and
                they apparently grew up to be responsible persons.
                Two of the siblings had the unfortunate experience of
                being compelled to testify against their brother.
                While there are doubtless numerous cases where the
                abuse received by children influence their actions in
                adult life and result in or contribute to criminal
                behavior. The Court does not find in this case that the
                abuse received by the defendant as a child is a
                mitigating circumstance.

             ***

             The Court has considered and weighed each of the
             applicable aggravating circumstances and each of the
                                        [33]
             Case: 14-11711    Date Filed: 07/21/2015   Page: 34 of 42


            statutory and nonstatutory mitigating circumstances that
            are established by the evidence or on which there has
            been any significant evidence produced as they relate to
            the murder charge. Further the Court has considered
            whether the established facts are such that in all fairness,
            taking into consideration the totality of the defendant’s
            life or character are sufficient to counter-balance the
            aggravating circumstances. The jury in this case was
            unanimous in recommending the death penalty. The
            Court has carefully considered and reviewed all of the
            foregoing as it relates to the murder charge and
            determines that sufficient aggravating circumstances
            exist to support the recommendation of the jury and that
            recommendation is not counter-balanced by the
            mitigating circumstances.

(emphasis added).

      When analyzing Barwick’s failure to consider mitigation claim, the Florida

Supreme Court wrote that “the judge here recognized that the evidence established

that Barwick was abused as a child,” which the court recognized as “mitigating in

nature” and “an appropriate circumstance for the court to consider.” Barwick II,

660 So. 2d at 696. It also acknowledged that “the trial judge stated that he did not

consider Barwick’s history of child abuse as a mitigating factor,” but nevertheless

found that “the judge properly considered evidence of abuse in imposing the death

sentence.” Id. The Florida Supreme Court emphasized that the sentencing order

stated the trial court had “considered and weighed each of the . . . statutory and

non-statutory mitigating circumstances that are established by the evidence or on

which there ha[d] been any significant evidence produced.” Id. “This statement
                                        [34]
             Case: 14-11711     Date Filed: 07/21/2015   Page: 35 of 42


indicates that the trial judge weighed the [child abuse] factor as ultimately required

. . . [and therefore] sufficiently considered the mitigating evidence presented on

this factor.” Id. As Barwick points out, “extensive evidence was presented at

Barwick’s penalty phase regarding the abuse he endured at the hands of his father.”

      In light of these circumstances, the relevant question is whether it was

objectively unreasonable to conclude, as the Florida Supreme Court did, that the

trial judge considered Barwick’s child abuse as a mitigating circumstance when it

determined his sentence. Id. Keeping in mind that “[a] state court’s application of

clearly established federal law or its determination of the facts is unreasonable only

if no ‘fairminded jurist’ could agree with the state court’s determination or

conclusion,” Holsey, 694 F.3d at 1257 (quoting Harrington, 562 U.S. at 101, 131

S. Ct. at 786), we cannot say the Florida Supreme Court’s conclusion that the trial

judge considered the abuse is objectively unreasonable when the order is read in its

entirety, as the Florida Supreme Court did.

      To be sure, the isolated statement on which Barwick relies is troubling to the

extent it suggests that the trial court may not have given any consideration to the

child abuse as mitigating because Barwick’s siblings were also abused and “grew

up to be responsible persons,” or because Barwick’s child abuse did not “result in

or contribute to [his] criminal behavior.”      Barwick II, 660 So. 2d at 695˗96.

Failure to give any consideration to Barwick’s child abuse for either of these
                                         [35]
             Case: 14-11711     Date Filed: 07/21/2015   Page: 36 of 42


reasons would be contrary to clearly established federal law. See, e.g., Smith v.

Texas, 543 U.S. 37, 45, 125 S. Ct. 400, 405 (2004) (rejecting the notion that there

must be a specific nexus between defendant’s troubled childhood or limited mental

capabilities and capital murder before allowing a jury to consider such evidence for

mitigation purposes); Eddings, 455 U.S. at 114˗15, 102 S. Ct. at 877 (holding a

capital sentencer may not give relevant mitigation evidence “no weight by

excluding such evidence from . . . consideration”). And the sentencing order could

have been more carefully written to remove any ambiguity about the trial court’s

weighing process. For example, the trial court could have said something along

the lines of the following: The Court does not find in this case that the abuse

received by the defendant as a child is a mitigating circumstance sufficient to

outweigh the substantial and numerous aggravating factors.             But it is not

appropriate for us to rewrite a state trial court’s order or a state appellate court’s

reasoned opinion when evaluating them under § 2254(d).

      The most that can be said for the sentencing court’s order is that it is open to

interpretation. That being so, even under pre-AEDPA habeas jurisprudence, we

must give deference to the Florida Supreme Court’s resolution of an ambiguity in

the state trial court’s order unless its resolution is not fairly supported by the

record. See Wainwright v. Goode, 464 U.S. 78, 83–85, 104 S. Ct. 378, 381–82

(1983). Here, the Florida Supreme Court’s factual determination that the trial
                                         [36]
             Case: 14-11711    Date Filed: 07/21/2015     Page: 37 of 42


judge did consider and weigh Barwick’s child abuse mitigating evidence is fairly

supported by the record and thus entitled to deference.

      Additionally, under AEDPA, we are also obligated to give the Florida

Supreme Court’s interpretation of the sentencing order the benefit of the doubt.

See Renicio v. Lett, 559 U.S. 766, 773, 130 S. Ct. 1855, 1862 (2010) (“AEDPA . . .

imposes a highly deferential standard for evaluating state-court rulings, and

demands that state-court decisions be given the benefit of the doubt.” (citations

omitted) (quotation marks omitted)); see also Wood v. Allen, 558 U.S. 290, 301,

130 S. Ct. 841, 849 (2010) (“[A] state-court factual determination is not

unreasonable merely because the federal habeas court would have reached a

different conclusion in the first instance.”). Because the Florida Supreme Court’s

conclusion that the trial judge did, in fact, consider Barwick’s child abuse as a

mitigating circumstance did not involve an unreasonable application of clearly

established federal law or an unreasonable determination of the facts, see 28

U.S.C. § 2254(d), Barwick’s petition on this claim must be denied.

      Finally in this regard, we are also mindful that the Florida Supreme Court

concluded that “[a]ny error in articulating the particular mitigating circumstance

was harmless.” Barwick II, 660 So. 2d at 696 (citing Armstrong v. State, 642 So.

2d 730 (Fla. 1994) (per curiam)). We understand the court’s citation to Armstrong

to mean that any error in “the trial judge’s articulation of how he considered the
                                        [37]
             Case: 14-11711     Date Filed: 07/21/2015   Page: 38 of 42


mitigating circumstances and aggravating circumstances . . . was harmless beyond

a reasonable doubt” because the five valid and weighty aggravating circumstances

in this case strongly outweigh the nonstatutory mitigation submitted by Barwick

during his penalty phase. See Armstrong, 642 So. 2d at 739. There is nothing

objectively unreasonable about the Florida Supreme Court’s alternative harmless

error analysis based on the record in this case.

   D. Claim that Executing Barwick is Unconstitutional Because He is Mentally a
      Minor

      Finally, Barwick argues that, while he was nineteen-and-one-half years old

at the time that he killed Rebecca Wendt, he presented expert psychological

evidence at his post-conviction proceeding that his mental functioning was

equivalent to that of an ordinary 11-to-13-year-old person, and his intellectual

functioning equivalent to that of an ordinary 12-to-14-year-old person. Thus, he

asserts that “[w]hen one considers mental capacity and level of functioning, there

is no sustainable rationale for imposing the death penalty [here] . . . and not upon

the class of individuals outlined in [Roper v.] Simmons[,543 U.S. 551, 568, 125 S.

Ct. 1183, 1194 (2005)]. See, e.g., City of Cleburne, Texas, et al. v. Cleburne

Living Center, Inc., et al., 473 U.S. 432, 439 (1985) (“The Equal Protection Clause

of the Fourteenth Amendment commands that no State shall ‘deny to any person



                                         [38]
             Case: 14-11711      Date Filed: 07/21/2015    Page: 39 of 42


within its jurisdiction the equal protection of the laws,’ which is essentially a

direction that all persons similarly situated should be treated alike.”).”

      The Eighth Amendment provides, “Excessive bail shall not be required, nor

excessive fines imposed, nor cruel and unusual punishments inflicted.”           The

provision is applicable to the States through the Fourteenth Amendment. Furman

v. Georgia, 408 U.S. 238, 239, 92 S. Ct. 2726, 2727 (1972) (per curiam). The

Supreme Court has looked to “evolving standards of decency” to guide its

determination of when the imposition of a particular punishment would be “cruel

and unusual.” See Trop v. Dulles, 356 U.S. 86, 100-01, 78 S. Ct. 590, 597-98

(1958) (plurality opinion).

      In Roper v. Simmons, the Supreme Court held that the imposition of the

death penalty on those less than eighteen years old would be “cruel and unusual,”

in violation of the Constitution. 543 U.S. 551, 568, 125 S. Ct. 1183, 1194 (2005).

The Court rested its holding in part on the fact that several differences exist

between juveniles and adults. These differences include a lack of maturity, an

underdeveloped sense of responsibility, a greater susceptibility to negative

influences and outside pressures, and the fact that juveniles’ personality traits are

more transitory and less fixed. Id. at 569-70, 125 S. Ct. at 1195-96.

      But even if we were to agree with Barwick that sentencing to death one who

has reached the chronological age of legal maturity but who possesses the mental
                                          [39]
              Case: 14-11711      Date Filed: 07/21/2015    Page: 40 of 42


and intellectual capabilities of a juvenile would be unconstitutional,14 we can grant

relief only if the state court’s denial of his claim was contrary to or an

unreasonable application of clearly established Federal law. Although the Florida

Supreme Court denied this claim as procedurally barred, it nevertheless evaluated

Barwick’s claim on the merits, stating,

             [T]he [Florida Supreme] Court has expressly rejected the
             argument that Roper extends beyond the Supreme
             Court’s pronouncement that the execution of an
             individual who was younger than eighteen at the time of
             the murder violates the eighth amendment. England v.
             State, 940 So. 2d 389, 406-07 (Fla. 2006). Moreover, the
             [Florida Supreme] Court has previously denied relief on
             each of the specific claims raised by Barwick. See Hill v.
             State, 921 So. 2d 579, 584 (Fla. 2006) (“Hill’s third
             claim is that his mental and emotional age places him in
             the category of persons for whom it is unconstitutional to
             impose the death penalty under [Roper]. This claim is
             without merit. Roper does not apply to Hill. Hill was
             twenty-three years old when he committed the crimes at
             issue. Roper only prohibits the execution of those
             defendants whose chronological age is below
             eighteen.”). Here, Barwick was nineteen and one-half
             years old when he committed the murder. Accordingly,
             we deny relief upon these claims.

Barwick IV, 88 So. 3d at 106.

      Setting aside Barwick’s procedural default, the district court also addressed

the Florida Supreme Court’s resolution of the merits of his claim:


      14
         To be clear, we do not express any opinion as to the validity (or lack thereof) of
Barwick’s contention.
                                          [40]
             Case: 14-11711    Date Filed: 07/21/2015   Page: 41 of 42


             The United States Supreme Court has not extended
             Roper to mental or emotional age. The Florida Supreme
             Court’s rejection of Mr. Barwick’s claim thus was not
             contrary to “clearly established Federal law, as
             determined by the Supreme Court of the United States.”
             28 U.S.C. § 2254(d)(1). See Dombroski v. Mingo, 543
             F.3d 1270, 1274 (11th Cir. 2008) (holding that a state
             decision on an issue cannot be contrary to federal law
             under § 2254(d)(1) if there is no Supreme Court decision
             on point).

             The Florida Supreme Court’s rejection of Mr. Barwick’s
             claim also was not an unreasonable application of Roper.
             In Roper, the United States Supreme Court Case drew a
             bright line—age 18. The Court squarely held that
             executing a defendant for committing a crime before age
             18 is always unconstitutional, no matter how mature the
             defendant. A reasonable application of Roper is that the
             bright line works the other way, too—executing an
             individual for committing a crime after age 18 is not, just
             because of age, unconstitutional. Mental or emotional
             age may be a mitigating factor, but it does not necessarily
             preclude the death penalty.

             Because the Florida Supreme Court’s rejection of this
             claim was not contrary to or an unreasonable application
             of clearly established federal law, Mr. Barwick is not
             entitled to relief.

      We agree with the district court’s analysis. We note with regard to whether

a state court’s application of federal law is unreasonable that this Court has

clarified that state courts are not obligated to extend legal principles set forth by

the Supreme Court because AEDPA requires only that state courts “fully, faithfully

and reasonably follow legal rules already clearly established by the Supreme

                                        [41]
             Case: 14-11711    Date Filed: 07/21/2015   Page: 42 of 42


Court.”   Hawkins v. Alabama, 318 F.3d 1302, 1307 n.3 (11th Cir. 2003).

Accordingly, we cannot say that the Florida Supreme Court’s opinion was an

unreasonable application of federal law when it considered this claim.

                                        IV.

      For the foregoing reasons, the district court’s order denying Barwick’s

petition for habeas corpus is AFFIRMED.




                                        [42]